Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 4, 2019

                                       No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                 v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                  From the 218th Judicial District Court, La Salle County, Texas
                               Trial Court No. 14-08-00158-CVL
                           Honorable Russell Wilson, Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        The reporter’s record in this appeal was originally due September 24, 2018. The court
reporter, Leticia Escamilla, has filed a sixth notice of late record, requesting another extension to
file the reporter’s record. For purposes of this order, we take judicial notice of our records in
Serna v. State, No. 04-18-00623-CR. In that case, our records show Ms. Escamilla has requested
and received numerous extensions to file the reporter’s record in that case as well.

        We ORDER the court reporter, Leticia Escamilla, to file all remaining volumes of the
reporter’s record in this case no later than 14 days after she files the reporter’s record in Serna v.
State, No. 04-18-00623-CR. No further extensions will be granted. Because Ms. Escamilla’s
work on appeals takes priority over other work, time spent doing work other than preparing
records on these appeals will not be an adequate ground for a further extension of time or an
excuse for failing to comply with this order. See TEX. R. APP. P. 13.3 (stating the reporter’s
duties relating to proceedings in this court, the appellate court, “take preference over other
work”); id. R. 35.3(c) (“The appellate court may enter any order necessary to ensure the timely
filing of the appellate record.”).
        If the record in this appeal is not timely filed, a show cause order will issue directing Ms.
Escamilla to appear on a day certain and show cause why she should not be held in contempt for
failing to file the record and for violating this order. The clerk of this court is ORDERED to
cause a copy of this order to be served on Ms. Escamilla by certified mail, return receipt
requested, with delivery restricted to addressee only, or to give other personal notice of this order
with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” id. R. 35.3(c), we also ORDER the clerk of
this court to serve a copy of this order on the trial court.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court